        Case 1:19-cv-11311-JSR Document 15 Filed 12/30/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


AMERICAN CIVIL LIBERTIES UNION,

                              Plaintiff,
                      v.

                                                          No. 1:19-cv-11311-JSR
UNITED STATES CUSTOMS AND BORDER
PROTECTION and UNITED STATES
IMMIGRATION AND CUSTOMS
ENFORCEMENT,

                              Defendants.



                                APPEARANCE OF COUNSEL

To the Clerk of this Court and all parties of record:

       I certify that I am admitted to practice in this Court, and I appear in this case as counsel

for the plaintiff American Civil Liberties Union in the above-captioned case.



Dated: December 30, 2019                      AMERICAN CIVIL LIBERTIES
       New York, New York                     UNION FOUNDATION

                                              /s/ Brett Max Kaufman
                                              Brett Max Kaufman
                                              Bar No. 4828398
                                              SDNY Number: BK2827
                                              125 Broad Street, 18th Floor
                                              New York, New York 10004
                                              bkaufman@aclu.org
                                              Tel. 212-549-2603
                                              Fax. 212-549-2654
